EXHIBIT 10.36

 

OPERATING AGREEMENT

 

OPERATING AGREEMENT OF 2011-12 OPPORTUNITY FUND 6-1, LLC

 

THIS OPERATING AGREEMENT (this “Agreement”) was made and entered into as of the
10th day of October, 2012, by and among Bayou City Exploration, Inc. and Blue
Ridge Group, Inc. as managing members of Opportunity Fund VI, LLC, Bayou City
Opportunity Fund I, LLC and Opportunity Fund VII, LLC (the “Members”), and
2011-12 Opportunity Fund 6-1, LLC, a Delaware limited liability company (the
“Company” or “Fund”).

  

WITNESSETH

 

WHEREAS, the Members and the Company desire to enter into an Operating Agreement
to govern the Company’s operations;

 

NOW, WHEREFORE, in consideration for the mutual agreements, covenants and
premises set forth herein, the Operating Agreement is hereby adopted:

 

ARTICLE 1

DEFINITIONS

 

Defined Terms. Unless otherwise stated, the terms used in this Agreement shall
have the usual and customary meanings associated with their use, and shall be
interpreted in the context of this Agreement. Certain capitalized terms which
are used in this Agreement shall have the meanings given in this Agreement or
Schedule 1.1.

 

ARTICLE II

FORMATION; PURPOSE

 

2.1 Organization; Governance. The Members have caused the formation of the
Company on October 10th, 2012 (the “Effective Date”) as a limited liability
company effective with the filing of the Articles of Organization (the
“Articles”) with the Delaware Secretary of State. The Company has been formed
pursuant to the provisions of the Delaware Statutes and upon the terms and
conditions set forth in the Articles and in this Agreement. The Initial
Member(s) together with all Persons who may hereafter become Members of the
Company from time to time in accordance with this Agreement (collectively, the
“Members”) are and shall be bound by the terms and provision of this Agreement.
The Manager is authorized to execute and cause to be filed additional Amendments
to the Articles whenever required by the Act or this Agreement. Except as
otherwise required by the Act, this Agreement shall govern the business and
affairs of the Company and the relationships of the Members to one another as
members of the Company. The Members intend that the Company be treated as a
partnership for federal and state income tax purposes but that the Company shall
not be treated as a partnership for purposes of Section 303 of the Federal
Bankruptcy Code. No Member shall act inconsistently with this intent.

 

2.2 Term. The term of the Company commenced on the date the Articles were filed
as described in Section 2.1 and continue perpetually unless earlier terminated
under the provisions of this Agreement or by operation of law.

 



1

 

 

2.3 Name. The business of the Company shall be carried on under the name
“2011-12 Opportunity Fund 6-1, LLC.”

 

2.4 Purpose. The primary purpose of the Company is to house and manage the loan
assets purchased by Opportunity Fund VI, VII and BYCX I and to distribute
revenue based on pro-rata ownership and do all things reasonably related
thereto.

 

2.5 Place of Business. The principal place of business of the Company is and
will be located at 632 Adams Street, Suite 700, Bowling Green, Kentucky 42101,
until the Manager changes it after giving the Members notice. In addition, the
Company may maintain such other offices and places of business in the United
States as the Manager may deem advisable. The Manager will file all necessary or
desirable documents to permit the Company to conduct its business lawfully in
any state or territory of the United States.

 

2.6 Agent for Service of Process. The name and business address of the agent for
service of process for the Company is Travis Creed, 632 Adams Street, Suite 700,
Bowling Green, Kentucky 42101, or such other person as the Manager shall appoint
from time to time, utilizing the Manager’s reasonable discretion.

 

2.7 Nature of Members' Membership Units. The Membership Units of the Members in
the Company shall be directly proportionate to the member’s contributions.

  

THE MANAGER

 

3.1 Control in Manager. Subject to the provisions of Section 3.2 and except as
otherwise expressly stated elsewhere in this Agreement, the Manager has
exclusive control over the business of the Company (with all acts and decisions
being in its sole discretion except as specifically set forth in this
Agreement), including the power to assign duties, to determine how to invest the
Company’s assets, to sign bills of sale, title documents, leases, notes,
assignments, security agreements, documents evidencing Note Investments and
contracts, and to assume direction of the business operations. As Manager of the
Company and its business, the Manager has all duties generally associated with
that position, including dealing with Members, being responsible for all
accounting, tax and legal matters, performing internal reviews of the Company’s
investments and loans, determining how and when to invest the Company’s capital,
and determining the course of action to take for Company loans and land
contracts that are in default. The Manager also has all of these powers for
ancillary matters. Without limiting the generality of the foregoing, the powers
include the right (except as specifically set forth in Section 3.2 and elsewhere
in this Agreement):

 

3.1.1: To evaluate potential Company investments, to expend the capital of the
Company in furtherance of the Company’s business;

  

3.1.2: To acquire, hold, lease, sell, trade, exchange, or otherwise dispose of
all or any portion of Company property or any interest therein at a price and
upon the terms and conditions as the Manager may deem proper;

 



2

 

 

3.1.3: To cause the Company to become a joint venturer, general or limited
partner or member of an entity formed to own, develop, operate and dispose of
real and personal properties owned or co-owned by the Company acquired through
foreclosure of a Note Investment.

 

3.1.4: To manage, operate and develop Company property, including Real Property
acquired by the Company in connection with the foreclosure of the Mortgage
securing a Mortgage Note, or to employ and supervise managers who may, or may
not, be an Affiliate of the Manager;

 

3.1.5: To maintain, at the expense of the Company, adequate records and accounts
of all operations and expenditures and furnish the Members with annual
statements of account as of the end of each calendar year, together with all
necessary tax-reporting information;

 

3.1.6: To purchase, at the expense of the Company, liability and other insurance
to protect the property of the Company and its business;

 

3.1.7: To refinance, recast, modify, consolidate, extend or permit the
assumption of a Note Investment or other investment owned by the Company;

 

3.1.8: To pay all expenses incurred in the operation of the Company;

 

3.1.9: To file tax returns on behalf of the Company and to make any and all
elections available under the Code;

 

3.1.10: To modify, delete, add to or correct from time to time any provision of
this Agreement as permitted under Section 15.4 hereof; and

 

3.1.11: To admit Persons as additional members of the Company in Manager’s sole
discretion.

 

3.2 Limitations on Manager’s Authority. The Manager has no authority to:

 

3.2.1: Do any act in contravention of this Agreement;

 

3.2.2 : Do any act which would make it impossible to carry on the ordinary
business of the Company;

 

3.2.3: Confess a judgment against the Company;

 

3.2.4: Possess Company property or assign the rights of the Company in the
property for other than a Company purpose;

 

3.2.5: Admit a person as a Manager without the prior affirmative vote or consent
of a Super Majority or any higher vote as may be required by applicable law;

 

3.2.6: Sell all or a majority of the assets of the Company in one or a series of
related transactions that is not in the ordinary course of business, without the
prior affirmative vote or consent of a Super Majority;

 



3

 

 

3.2.7: Amend this Agreement without the prior affirmative vote or consent of a
Majority, except as permitted by Section 15.4 of this Agreement;

 

3.2.8: Dissolve or terminate the Company without the prior affirmative vote or
consent of a Super Majority except as otherwise provided in this Agreement;

 

3.2.9: Cause the merger or other reorganization of the Company without the prior
affirmative vote or consent of a Super Majority;

 

3.2.10: Grant to the Manager or any of its Affiliates an exclusive right to sell
any Company assets;

 

3.2.11: Use or permit another Person to use the Company’s assets in any manner,
except for the exclusive benefit of the Company or permit the Company to engage
in any activities inconsistent with or in addition to the stated purposes of the
Company;

 

3.2.12: Pay or award, directly or indirectly, any commissions or other
compensation to any Person engaged by a potential investor for investment advice
as an inducement to the advisor to advise the purchase of units in the Company;
or

 

3.2.13: Make loans to the Manager or an Affiliate of the Manager.

 

3.3 Extent of Manager’s Obligation and Fiduciary Duty. The Manager shall devote
the portion of its time to the business of the Company as it determines, in good
faith, to be reasonably necessary to conduct the Company’s business. The Manager
shall not be bound to devote all of its business time to the affairs of the
Company, and the Manager and its Affiliates may engage for their own account and
for the account of others in any other business ventures and employments,
including ventures and employments having a business similar or identical or
competitive with the business of the Company. The Manager has fiduciary
responsibility for the safekeeping and use of all funds and assets of the
Company, whether or not in the Manager’s possession or control, and the Manager
will not employ, or permit another to employ the Company’s funds or assets in
any manner except for the exclusive benefit of the Company.

 

3.4 Indemnification of Manager. Except as limited by law, the Fund shall
indemnify the Manager for all expenses, losses, liabilities and damages the
Manager actually and reasonably incurs in connection with the defense or
settlement of any action arising out of or relating to the conduct of the Fund’s
activities, except an action with respect to which the Manager is adjudged to be
liable for breach of a fiduciary duty owed to the Fund or the Members under the
Act or this Agreement. The Fund shall advance the costs and expenses of
defending actions against the Manager arising out of or relating to the
management of the Fund, provided it first receives the written undertaking of
the Manager to reimburse the Fund if ultimately found not to be entitled to
indemnification.

 



4

 

 

3.5 Resignation of Manager. The Manager may resign from the Company provided,
however, that the resignation shall not be effective until the earlier of the
appointment of a replacement Manager by a Super Majority or 120 days following
the date that Manager gave written notice to the Members of its resignation.
Failure of a Super Majority to designate and admit a new Manager within said 120
days shall dissolve the Company, in accordance with the provisions of Article 12
of this Agreement. The resigning Manager shall not be liable for any debts,
obligations or other responsibilities of the Company or this Agreement arising
after the effective date of the resignation.

 

3.6 Removal of Manager. The Members may remove the Manager (i) upon Manager’s
dissolution or bankruptcy or (ii) by written consent or vote of a Super Majority
(excluding any Units of the Manager being removed). This removal of the Manager,
if there is no other Manager, shall not become effective until the earlier of
the appointment of a replacement Manager by a Super Majority or 120 days
following the date that the Super Majority consented to the removal. Failure of
a Super Majority to designate and admit a new Manager within 120 days from the
date that the Super Majority elected to remove the Manager shall dissolve the
Company, in accordance with the provisions of Article 12 of this Agreement. The
removed Manager shall not be liable for any debts, obligations or other
responsibilities of the Company or this Agreement arising after the effective
date of the removal. The appointment of a new Manager, if any, shall be
effective upon written acceptance of the duties and responsibilities of a
Manager by the new Manager. The new Manager shall thereupon execute, acknowledge
and file an amendment to the Articles of Organization of the Company in the
manner required by Delaware Statutes.

 

3.7 Payments at Resignation or Removal. Upon the resignation or removal of the
Manager, the Company shall pay to the Manager a sum equal to all amounts then
accrued and owing to the Manager.

 

3.8 Appointment of Additional Manager(s). An additional Manager may be admitted
to the Company with the consent of all Managers and a Super Majority.

  

 

ARTICLE 4

DISTRIBUTIONS; PROFITS AND LOSSES

 

4.1 Distributions.

 

4.1.1: Distributions of “Cash for Distribution”. Except as otherwise provided in
Sections 7.2 and 12 of this Agreement, Cash for Distribution shall be
distributed to the Members for each calendar quarter in arrears, to each Member
in proportion to the Participation Percentage of the Member as of the last day
of the quarter to which the distribution pertains.

 

4.1.2: Reserved

 

4.1.3: Cash Distributions Upon Dissolution. Upon dissolution and winding up of
the Company, the Company shall thereafter distribute all Cash for Distribution
available for distribution, if any, to the Members in accordance with the
provisions of Section 12.3 of this Agreement.

 



5

 

 

4.2 Restriction on Distributions. The Company shall make no distribution to the
Members unless the assets of the Company following such distribution will exceed
the total liabilities of the Company, excluding liabilities to Members based on
their contributions.

 

4.3 Allocation of Profits and Losses. After giving effect to the special
allocations set forth in Section 7.5, the Manager shall allocate all Company
Profits and Losses for any fiscal year to the Members in proportion to their
respective Participation Percentages. In determining the allocations to Members
for any quarterly period during a fiscal year, the Manager may allocate to the
Members all Profits and Losses realized by the Company during such quarter as of
the close of business on the last day of such calendar quarter without regard to
Profits and Losses realized for time periods within the quarter, or in such
other manner selected by the Manager and permitted under Section 706 of the Code
and the Treasury Regulations hereunder.

 

4.4 Reserved

 

4.5 Special Allocation Rules.

 

4.5.1: Any Member with a deficit Capital Account balance resulting in whole or
in part from allocations of loss or deduction (or item thereof) attributable to
non-recourse debt which is secured by Company property shall, to the extent
possible, be allocated income or gain (or item thereof) in an amount not less
than the Minimum Gain at a time no later than the time at which the Minimum Gain
is reduced below the sum of the deficit Capital Account balances. This section
is intended and shall be interpreted to comply with the requirements of Treasury
Regulation Section 1.704-2(f).

 

4.5.2: If any Member unexpectedly receives any adjustment, allocation,or
distribution described in Sections 1.704-1(b)(2)(ii)(d)(4) through
1.704-1(b)(2)(ii)(d)(6) of the Regulations which causes or increases a deficit
in the Member’s Capital Account as of the end of the tax year to which the
adjustment, allocation or distribution relates, items of Company income and gain
shall be specially allocated to such Member in an amount and manner sufficient
to eliminate, to the extent required by the Regulations, the Capital Account
deficit of the Member as quickly as possible, provided that an allocation
pursuant to this Section 7.5.2 shall be made if and only to the extent that the
Member would have a Capital Account deficit after all other allocations provided
for in Section 7.3 through 7.6 have been tentatively made as if this Section
7.5.2 were not in the Agreement.

  

4.5.3: To the extent an adjustment to the adjusted tax basis of any Company
asset pursuant to Code Section 734(b) or Code Section 743(b) is required,
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m), to be taken into account
in determining Capital Accounts as the result of a distribution to a Member in
complete liquidation of his Interest in the Company, the amount of the
adjustment to the Capital Accounts shall be treated as an item of gain (if the
adjustment increases the basis of the asset) or loss (if the adjustment
decreases the basis) and the gain or loss shall be specially allocated to the
Members in a manner consistent with the manner in which their Capital Accounts
are required to be adjusted pursuant to such Section of the Regulations.

 

4.5.4: For purposes of determining the Profits, Losses or any other items
allocable to any period, these other items shall be determined on a daily,
monthly, quarterly or other basis, as determined by the Manager using any
permissible method under Section 706 of the Code and the Treasury Regulations
hereunder.

 



6

 

 

4.5.5: Notwithstanding Section 7.3, Profits and Losses, if any, allocable to the
period before the admission of any Members shall be allocated to the Initial
Member. Profits or Losses allocable to the period commencing with the admission
of Members and all subsequent periods shall be allocated in accordance with
Section 7.3.

 

4.5.6: Except as otherwise provided in this Agreement, all items of Company
income, gain, loss, deduction, and any other allocations not otherwise provided
for shall be divided among the Members in the same proportions as they share
Profits or Losses, as the case may be, for the year.

 

4.5.7: The Members are aware of the income tax consequences of the allocations
made by this Article 7 and hereby agree to be bound by the provisions of this
Article 7 in reporting their shares of Company Profits, Losses and other
allocable items for income tax purposes.

  

4.6 Code Section 704(c) Allocations.

 

4.6.1: Income, gains, losses and deductions, as determined for Federal income
tax purposes, for any Company asset which has a Gross Asset Value that differs
from its adjusted basis for Federal income tax purposes shall, solely for
Federal income tax purposes, be allocated among the Members so as to take
account of any variation between the adjusted basis of the Company asset to the
Company for Federal income tax purposes and its initial Gross Asset Value in
accordance with Code Section 704(c) and the Treasury Regulations hereunder. In
furtherance of the foregoing, it is understood and agreed that any income, gain,
loss, or deduction attributable to Code Section 704(c) property shall be
allocated to the Members in accordance with the traditional method of making
Code Section 704(c) allocations, in accordance with Treasury Regulation Section
1.704-3(b).

 

4.6.2: If the Gross Asset Value of any Company asset is adjusted, subsequent
allocations of income, gain, losses and deductions, as determined for Federal
income tax purposes, for the Company asset shall, solely for Federal income tax
purposes, take account of any variation between the adjusted basis of the
Company asset for Federal income tax purposes and its Gross Asset Value in the
same manner as under Code Section 704(c) and the Treasury Regulations hereunder.

 

4.6.3: Allocations under this Section 7.6 are solely for purposes of Federal,
state and local income taxes and shall not affect, or in any way be taken into
account in computing any Member’s Capital Account.

 

4.6.4: Except as otherwise set forth in this Agreement, any elections or other
decisions relating to allocations under this Section 7.6 shall be made by the
Manager, with the review and concurrence of the Company’s accountants, in a
manner that reasonably reflects the purpose and intention of this Agreement.

 



7

 

 

4.7 Intent of Allocations. It is the intent of the Company that this Agreement
comply with the safe harbor test set out in Treasury Regulation Sections
1.704-1(b)(2)(ii)(d) and 1.704-2 and the requirements of those Sections,
including the qualified income offset and minimum gain charge- back, which are
hereby incorporated by reference. If, for whatever reasons, the Company is
advised by counsel or its accountants that the allocation provisions of this
Agreement are unlikely to be respected for federal income tax purposes, the
Manager is granted the authority to amend the allocation provisions of this
Agreement, to the minimum extent deemed necessary by counsel or its accountants
to effect the plan of allocations and distributions provided in this Agreement.
In addition, if the Manager is required to make any special allocations of
Company Profits, Losses, income, gain or deductions to comply with the
requirements of the Regulations, the Manager shall make such special allocations
in whatever manner it determines appropriate so that, after such allocations are
made, each Member's Capital Account balance is, to the extent possible, equal to
the Capital Account balance such Member would have had if the allocations
mandated by the Regulations were not required to be made. The Manager shall have
the discretion to adopt and revise rules, conventions and procedures as it
believes appropriate for the admission of Members to reflect Members’
Participation Percentages in the Company at the close of the years.

 

4.8 Quarterly Valuation of Assets. For each of the Company’s Note Investments
and other investments, the Manager shall review the investments at the end of
each calendar quarter and determine if a Write-down is required with respect
thereto. The Manager shall cause the Company’s accountants, within thirty (30)
days of the end of each calendar quarter, to verify that the Manager’s
determination was made in compliance with generally accepted accounting
principles. Any Write-down of an asset resulting from the valuation shall be
effective on the last day of the respective calendar quarter during the term of
this Agreement.

 

4.9 Limitation on Distributions. The Company shall make no distribution to the
Members unless the assets of the Company following such distribution will exceed
the total liabilities of the Company, excluding liabilities to Members based on
their contributions.

  

ARTICLE 5

[RESERVED]

 

 

 

ARTICLE 6

BOOKS AND RECORDS, REPORTS AND RETURNS

 

6.1 Books and Records. At the expense of the Company, the Manager shall: (a)
cause the Company to keep all books and records required by Delaware Statutes;
and (b) shall cause the Company to keep adequate books and records at its
principal place of business, setting forth a true and accurate account of all
business transactions arising out of and in connection with the conduct of the
Company. Upon five (5) day written notice all books and records shall be
available for inspection and copying by, and at the sole expense of, any Member,
or any Member’s duly authorized representatives, during the Company’s normal
business hours.

 



8

 

 

6.2 Annual Statements.

 

6.2.1: The Manager shall cause to be prepared at least annually, at the
Company’s expense, financial statements prepared in accordance with generally
accepted accounting principles. The financial statements will include: (i) a
balance sheet, (ii) statements of income or loss, (iii) Members’ equity and (iv)
a statement of cash flows.

 

6.2.2: The Company’s accountants will itemize the costs of any verification
performed by them and may be reimbursed to the Manager by the Company only to
the extent that the reimbursement when added to the costs for administrative
services rendered, does not exceed the competitive rate for the services as
determined under Article 9.2.1.

 

6.2.3: Notwithstanding the 120-day period specified in Section 9.2.3(b) below,
the Manager shall cause to be prepared and distributed to the Members not later
than seventy-five (75) days after the close of each Fiscal Year of the Company
all Company information necessary in the preparation of the Members’ federal
income tax returns.

 

6.3 Filings. The Manager, at Company expense, shall cause the income tax returns
for the Company to be prepared and timely filed with the appropriate
authorities. The Manager, at Company expense, shall also cause to be prepared
and timely filed with and/or delivered to appropriate federal and state
regulatory and administrative bodies and/or the Members applicable, all reports
required to be filed with or delivered to those entities or Members under
applicable law, including those described in the Company’s undertakings in any
securities filing. The reports shall be prepared using the accounting or
reporting basis required by the relevant regulatory bodies. The Company will
provide a copy of the reports to each Member who requests one, without expense
to the Member. The Manager, at Company expense, shall file, with the appropriate
agency in the states in which this Company is registered, as required by these
states, a copy of each report referred to under this Article 9.

 

6.4 Suitability Requirements. The Manager, at Company expense, shall maintain
for a period of at least six (6) years, a record of the documentation indicating
that a Member complies with the suitability standards set forth in the
Memorandum.

 

6.5 Fiscal Matters.

 

6.5.1: The Company has adopted the Fiscal Year for tax and accounting purposes.
Subject to the provisions of Section 706 of the Code and approval by the
Internal Revenue Service and the applicable state taxing authorities, in the
Manager’s sole discretion and without the approval of the Members, from time to
time the Manager may change the Company’s fiscal year to a period to be
determined by the Manager.

 

6.5.2: The Company shall continue to use the cash basis method of accounting for
both income tax purposes and financial reporting purposes. We may exclude C
corporations as potential members (except for personal holding companies), if
they will jeopardize our cash basis method of accounting.

 

6.5.3: Upon the transfer of a unit in the Company, the Company may, at the sole
discretion of the Manager, elect under Code Section 754, to adjust the basis of
the Company property as allowed by Sections 734(b) and 743(b) thereof.

 



9

 

 

6.5.4: The Manager shall act as the “Tax Matters Partner” (“TMP”) and shall have
all the powers and duties assigned to the TMP under Sections 6221 through 6234
of the Code and the Treasury Regulations hereunder. The Members agree to perform
all acts necessary under Section 6231 of the Code and Treasury Regulations
hereunder to designate the Manager as the TMP.

  

ARTICLE 7

TRANSFER OF COMPANY UNITS

 

7.1 Intentionally left blank

 

7.2 Transfer of Member’s Unit. To the extent any of the following restrictions
are not necessary to the Company, in the discretion of the Manager reasonably
exercised; the Manager may eliminate or modify any restriction. Subject to the
immediately preceding sentence, no assignee of the whole or any portion of a
Member’s interest in the Company shall have the right to become a substituted
Member in place of his assignor, unless the following conditions are first met:

 

7.2.1: Members may only transfer whole units unless the Member is transferring
his entire Membership Interest;

 

7.2.2: The assignor shall designate its intention in a written instrument of
assignment, which shall be in a form and substance reasonably satisfactory to
the Manager;

 

7.2.3: The transferring Member shall first obtain written consent of the Manager
to the substitution. The Manager shall not unreasonably withhold its consent,
but the Manager will withhold its consent to the extent necessary to prohibit
transfers that could cause the Company to be classified as a publicly traded
partnership. The Manager will also withhold consent if it determines that the
sale or transfer will otherwise jeopardize the continued ability of the Company
to qualify as a “partnership” for federal income tax purposes or that the sale
or transfer may violate any applicable securities laws (including any investment
suitability standards);

 

7.2.4: The assignor and assignee named therein shall execute and acknowledge any
other instruments as the Manager may deem necessary or desirable to effect the
substitution, including, but not limited to, a power of attorney;

 

7.2.5: The assignee shall accept, adopt and approve in writing all of the terms
and provisions of this Agreement as the same may have been amended;

 

7.2.6: The assignee shall pay or, at the election of the Manager, obligate
himself to pay all reasonable expenses connected with the substitution,
including, but not limited to, reasonable attorneys’ fees associated therewith;
and

 



10

 

 

7.2.7: The Company has received, if required by the Manager, a legal opinion
satisfactory to the Manager that the transfer will not violate the registration
provisions of the Securities Act of 1933, as amended, or any applicable state
securities laws, which opinion shall be furnished at the Member’s expense.

 

Assignments complying with the above shall be recognized by the Company on the
first day of the calendar month following the month in which the above
conditions are met.

 

A Person who acquires an unit but who is not admitted as a substitute Member by
the Manager pursuant to the provisions of this Section 7.2 shall be entitled
only to allocations and distributions with respect to such unit in accordance
with this Agreement, but shall have no right to any information or accounting of
the affairs of the Company, shall not be entitled to inspect the books and
records of the Company, and shall not have any of the rights of a member under
Delaware Statutes or this Agreement.

  

7.3 Further Restrictions on Transfers. Notwithstanding any provision to the
contrary contained in this Agreement, the following restrictions shall also
apply to any and all proposed sales, assignments and transfer of units, and any
proposed sale, assignment or transfer in violation of same shall be void and of
no effect:

 

7.3.1: No Member shall make any transfer or assignment of all or any part of its
unit if said transfer or assignment would, when considered with all other
transfers during the same applicable twelve month period, cause a termination of
the Company for federal or Delaware state income tax (if any) purposes;

 

7.3.2: Notice to California residents: IT IS UNLAWFUL TO CONSUMMATE A SALE OR
TRANSFER OF THIS SECURITY, OR ANY UNIT THEREIN OR TO RECEIVE ANY CONSIDERATION
THEREFOR, WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMMISSIONER OF CORPORATIONS
OF THE STATE OF CALIFORNIA, EXCEPT AS PERMITTED IN THE COMMISSIONER’S RULES.

 

7.3.3: Appropriate legends (including the legend above) under applicable
securities laws shall be affixed to any certificates evidencing the units and
issued or transferred to purchasers in other states. For a detailed list, see
pages 1-7 of the Company’s Private Placement Memorandum.

 

7.3.4: No Member shall make any transfer or assignment of all or any of its
interest if the Manager determines that the transfer or assignment would result
in the Company being classified as a “publicly traded partnership” with the
meaning of Section 7704(b) of the Code or Treasury Regulations. To prevent that:

 

(a) The Manager will not permit trading of units on an established securities
market within the meaning of Section 7704(b);

 

(b) The Manager will prohibit any transfer of unit which would not comply with
any applicable safe harbors; and

 



11

 

 

(c) The Manager will not permit any withdrawal of any unit.

 

7.4 Distributions and Allocations with Respect to Transferred Units. If any unit
is assigned during any accounting period in compliance with the provisions of
this Section 7, all Profits, Losses, each item thereof, and all other items
attributable to the assigned unit for such period shall be divided and allocated
between the assignee and the assignor by taking into account their varying
rights during the period in accordance with Code Section 706(d), using any
convention permitted by law and selected by the Manager. All distributions on or
before the date of such assignment shall be made to the assignor and all
distributions thereafter shall be made to the assignee.

  

ARTICLE 8 

WITHDRAWAL OF A MEMBER;

PLANNED TERMINATION OF THE FUND

 

8.1 Withdrawal of Members. Absent extreme circumstances, members may not
withdraw from the Fund. After the Fund Termination Date the assets of the Fund
will be sold and the Fund will be wound up in orderly fashion as set forth in
Article 12 below. The Manager may, at its discretion, allow withdrawal of a
member if conditions dictate such.

 

8.2 Planned Existence and Termination of Fund. The Fund is intended to have a
limited existence as follows.

 

8.2.1: The Fund will terminate its existence after all loans have been
liquidated and the proceeds thereof have been distributed to investors/members.
The Investment Manager intends to begin liquidating the loans held in the Fund
in accordance with the operating agreements of the contributing members.

 

 ARTICLE 9

DISSOLUTION OF THE COMPANY

 

9.1 Events Causing Dissolution. The Company shall dissolve and commence winding
up and liquidating upon the first to occur of any of the following (“Liquidating
Events”):

 

9.1.1: The Fund Termination Date as established by the participating members.

 

9.1.2: The sale of or other disposition of all or substantially all of the
Company Property (without receipt of an exchange property);

 

9.1.3: Affirmative vote or consent of a Super Majority to dissolve, wind up, and
liquidate the Company;

 

9.1.4: The happening of any other event that makes it unlawful or impossible to
carry on the business of the Company;

 



12

 

 

9.1.5: The resignation or removal of the sole Manager without appointing a
replacement therefore in accordance with Sections 3.5 or 3.6 above;

 

9.1.6: The entry of a judgment of dissolution under Section 1335 of the Act.

 

The Members hereby agree that, notwithstanding any provision of the Act, the
Company shall not dissolve prior to the occurrence of a Liquidating Event.

 

As soon as possible following the occurrence of a Liquidating Event, Manager
shall comply with the provisions of Section 1336 of the Act, giving notice of
the dissolution of the Company and the commencement of the winding up of its
affairs.

 

9.2 Winding Up. Upon the occurrence of a Liquidating Event, the Company shall
immediately be dissolved, but shall continue until its affairs have been wound
up according to the provisions of the Delaware Statutes. Upon dissolution of the
Company, the Manager will wind up the Company’s affairs as follows:

 

9.2.1: No new Note Investments shall be invested in or purchased;

 

9.2.2: The Manager(s) shall liquidate the assets of the Company by sale to third
parties;

 

9.2.3: All sums of cash held by the Company as of the date of dissolution,
together with all sums of cash received by the Company during the winding up
process from any source whatsoever, shall be distributed as follows:

 

(a) first, to the payment and discharge of all of the Company’s debts and
liabilities, if any, to creditors other than Members;

 

(b) second, to the payment and discharge of all of the Company’s debts and
liabilities, if any, to Members; then

 

(c) the balance, if any, to the Members in accordance with their Participation
Percentage as of the Fund Termination Date.

 

9.3 Compliance with Timing Requirements of Regulations. If the Company is
“liquidated” within the meaning of Treasury Regulation Section
1.704-1(b)(2)(ii)(g), distributions shall be made under this Article 12 (if such
liquidation constitutes a dissolution of the Company) or Article 7 hereof (if it
does not) to the Members who have positive Capital Accounts in compliance with
Treasury Regulation Section 1.704-1(b)(2)(ii)(b)(2).

 

9.4 Distributions Held in Trust Reserves. In the discretion of the Manager, a
pro rata share of the distributions that would otherwise be made to the Members
pursuant to this Section 12 may be:

 



13

 

 

9.4.1: Distributed to a trust established for the benefit of the Members for the
purposes of liquidating Company assets, collecting amounts owed to the Company,
and paying any contingent or unforeseen liabilities or obligations of the
Company or of the Members arising out of or in connection with the Company. The
assets of any such trust shall be distributed to the Members from time to time,
in the reasonable discretion of the Manager in the same proportions as the
amount distributed to such trust by the Company would otherwise have been
distributed to the Members pursuant to this Agreement; or

 

9.4.2: Withheld to provide a reasonable reserve for Company liabilities
(contingent or otherwise) and to reflect the unrealized portion of any
installment obligations owed to the company, provided that such withheld amounts
shall be distributed to the Members as soon as practicable.

 

9.5 Deemed Distribution and Re-contribution. Notwithstanding any other provision
of this Section 12, in the event the Company is liquidated within the meaning of
Regulations Section 1.704-1(b)(2)(ii)(i), but no Liquidating Event has occurred,
the Company property shall not be liquidated, the Company's liabilities shall
not be paid or discharged, and the Company's affairs shall not be wound up.
Instead, the Company shall be deemed to have distributed the Company Property in
kind to the Members, who shall be deemed to have assumed and taken subject to
all Company liabilities, all in accordance with their respective Capital
Accounts. Immediately thereafter, the Members shall be deemed to have
re-contributed the Company property in kind to the Company, which shall be
deemed to have assumed and taken subject to all such liabilities.

 

9.6 Certificate of Dissolution. At such time as all of the debts, liabilities
and obligations of the Company have been paid, discharged or otherwise provided
for, a certificate of dissolution shall be prepared, signed, and filed by the
Manager as provided in Section 1340 of the Act.

 

9.7 No Recourse to Manager. Upon dissolution and winding up under the Act, each
Member shall look solely to the assets of the Company for the return of his
Capital Account, and if a Member’s Participation Percentage of the Company
assets remaining after the payment or discharge of the debts and liabilities of
the Company are insufficient to return the amounts of the Capital Account of
Members, Members shall have no recourse against the Manager or any other Member.
The winding-up of the affairs of the Company and the distribution of its assets
shall be conducted exclusively by the Manager. The Manager is hereby authorized
to do any and all acts and things authorized by law for these purposes. If the
Manager is removed or resigns and no replacement Manager is appointed by the
Super Majority, the winding-up of the affairs of the Company and the
distribution of its assets shall be conducted by the person or entity selected
by a vote of a Super Majority, which person or entity is hereby authorized to do
any and all acts and things authorized by law for such purposes.

 

ARTICLE 10

[RESERVED]

 

 

ARTICLE 11

[RESERVED]

 

 

 

 



14

 

 

ARTICLE 12

MISCELLANEOUS

  

12.1 Covenant to Sign Documents. Each Member covenants, for itself and its
successors and assigns, to execute, with acknowledgment or verification, if
required, any and all certificates, documents and other writings which may be
necessary or expedient to form the Company and to achieve its purposes,
including, without limitation, any amendments to the Articles of Organization
and any filings, records or publications necessary or appropriate under the laws
of any jurisdiction in which the Company shall conduct its business.

 

12.2 Notices. Except as otherwise expressly provided for in this Agreement, all
notices which any Member may desire or may be required to give any other Members
shall be in writing and shall be deemed duly given when delivered personally or
when deposited in the United States mail, first-class postage pre-paid. Notices
to Members shall be addressed to the Members at the last address shown on the
Company records. Notices to the Manager or to the Company shall be delivered to
the Company’s principal place of business, as set forth in Section 2.5 above or
as hereafter changed as provided herein.

 

12.3 Right to Engage in Competing Business. Nothing contained in this Agreement
shall preclude any Member from purchasing or lending money upon the security of
any other property or rights therein, or in any manner investing in,
participating in, developing or managing any other venture of any kind, without
notice to the other Members, without participation by the other Members, and
without liability to them or any of them. Each Member waives any right he may
have against the Manager for using for its own benefit information received as a
consequence of the Manager’s management of the affairs of the Company. This
Section 15.3 shall be subject in its entirety to the fiduciary duty of the
Manager set forth in Section 3.4.

 

12.4 Amendment. This Agreement is subject to amendment by the affirmative vote
of a Majority in accordance with Section 6.2; provided, however, that no
amendment shall be permitted if the effect of such amendment would be to
increase the duties or liabilities of any Member or materially adversely affect
any Member’s interest in Profits, Losses, Company assets, distributions,
management rights or voting rights, except as agreed by that Member. In
addition, and notwithstanding anything to the contrary contained in this
Agreement, the Manager shall have the right to amend this Agreement, without the
vote or consent of any of the Members, if, in the reasonable judgment of the
Manager, such amendment does not adversely affect the rights of the Members,
including, without limitation, an amendment:

 

12.4.1: To grant to Members (and not solely the Manager in its capacity as an
Initial Member) additional rights, remedies, powers or authority that may
lawfully be granted to or conferred upon them;

 

12.4.2: To cure any ambiguity, to correct or supplement any provision which may
be inconsistent with any other provision, or to make any other provisions for
matters or questions arising under this Agreement which will not be inconsistent
with the provisions of this Agreement;

 

12.4.3: To conform this Agreement to applicable laws and regulations, including,
without limitation, federal and state securities and tax laws and regulations;



12.4.4: In the form of a revision to or updating of Schedule A in accordance
with Section 5.1 hereof; and

 



15

 

 

12.4.5: To elect for the Company to be governed by any successor Delaware
statute governing limited liability companies. The Manager shall notify the
Members within a reasonable time of the adoption of any amendment.

 

12.5 Entire Agreement. This Agreement and the Memorandum constitutes the entire
agreement between the parties and supersedes any and all prior agreements and
representations, either oral or in writing, between the parties hereto regarding
the subject matter contained herein.

 

12.6 Waiver. No waiver by any party hereto of any breach of, or default under,
any provision of this Agreement by any party shall be construed or deemed a
waiver of any breach of or default under any other provision of this Agreement,
and shall not preclude any party from exercising or asserting any rights under
this Agreement for any future breach or default of the same provision of this
Agreement.

 

12.7 Severability. If any term, provision, covenant or condition of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the provisions of this Agreement shall remain in
full force and effect and shall in no way be affected, impaired or invalidated.

 

12.8 Application of Delaware Law. This Agreement and the application or
interpretation thereof shall be governed, construed, and enforced exclusively by
its terms and by the law of the State of Delaware.

 

12.9 Captions. Section titles or captions contained in this Agreement are
inserted only as a matter of convenience and for reference and in no way define,
limit, extend or describe the scope of this Agreement.

 

12.10 Number and Gender. Whenever the singular form is used in this Agreement it
includes the plural when required by the context, and the masculine gender shall
include the feminine and neutral genders.

 

12.11 Counterparts. This Agreement may be executed in counterparts, any or all
of which may be signed by Manager on behalf of the Members as their
attorney-in-fact.

 

12.12 Waiver of Action for Partition. Each of the parties hereto irrevocably
waives, during the term of the Company, any right that it may have to maintain
any action for partition for any property of the Company.

 

12.13 Binding on Assignees. Each and all of the covenants, terms, provisions and
agreements herein contained shall be binding upon and inure to the benefit of
the successors and assigns of the respective parties hereto, subject to the
provisions of Section 10.2, which control the assignment or other transfer of
units.

 

 

16

 

  

IN WITNESS WHEREOF, the undersigned have hereunto set their hands as of the date
first set forth above.

 

 



COMPANY: MEMBER:     2011-12 Opportunity Fund 6-1, LLC Opportunity Fund VI, LLC
By:  Bayou City Exploration, Inc., Manager     By:
_______________________________     By: ____________________________   MEMBER:  
    BYCX I, LLC       By: _______________________________           MEMBER:    
  Opportunity Fund VII, LLC       By: ______________________________

 

 

 



17

 

 

Schedule 1.1

 

Definitions

 

Act means the Delaware Limited Liability Company Law

 

Affiliate means: (a) any person directly or indirectly controlling, controlled
by or under common control with the Person; (b) any other Person owning or
controlling ten percent (10%) or more of the outstanding voting securities of
the Person; (c) any officer, director or Member of the Person or (d) if the
other Person is an officer, director or Manager, any company for which the
Person acts in any similar capacity.

 

Agreement means this Operating Agreement, as amended from time to time.

 

Acquisition Expenses means all expenses, including, but not limited to, legal
fees and expenses, travel and communication expenses, costs of appraisals,
broker price opinions, tax checks, accounting fees and expenses, title insurance
funded by the Company, commissions, and other miscellaneous expenses, related to
the evaluation, selection and acquisition of Note Investments, whether or not a
Note Investment is acquired.

 

Amortization Ratio means the ratio applied to voluntary principal payments and
pre- payments received by the Company for purposes of allocating amortization of
the Note Investment Cost. It shall be calculated as the ratio of the Note
Investment Cost to the total unpaid principal balance of the Mortgage Loan or
Land Contract outstanding at the time of purchase. By way of example, if the
Amortization Ratio is 70%, then 70% of an applicable principal payment amortizes
the Note Investment Cost and the remaining 30% is treated as an Investment Gain.
Involuntary principal pre-payments received shall be applied first to fees and
expenses associated with the individual Mortgage Loan or Land Contract, then to
amortization of the Note Investment Cost to Members, and then, remaining
proceeds, if any, shall be shared as Investment Gains.

 

Basis means the total cost to the Company for the acquisition of the Note
Investment, including the purchase price for the Note Investment, the
Acquisition Expenses, and the Transaction Fee.

 

Capital Account means, for any Member, the Capital Account maintained for the
Member in accordance with the following provisions:

 

(a) The Manager shall credit to each Member’s Capital Account: (i) on the
Closing Date, the Member’s Capital Contribution, (ii) the Member’s distributive
share of Profits, (iii) any items in the nature of income or gain (from
unexpected adjustments, allocations or distributions) that are specially
allocated to a Member, and (iv) the amount of any Company liabilities that are
assumed by the Member or that are secured by any Company property distributed to
the Member.

 



18

 

 

(b) The Manager shall debit from each Member’s Capital Account: (i) the amount
of cash and the fair market value of any Company property distributed to the
Member under any provision of this Agreement, (ii) the Member’s distributive
share of Losses, (iii) any items in the nature of expenses or losses that are
specially allocated to a Member and (iv) the amount of any liabilities of the
Member that are assumed by the Company or that are secured by any property
contributed by the Member to the Company.

 

If the Gross Asset Value of a Company asset is adjusted as a result of a
Write-down, the Manager shall concurrently adjust the Capital Accounts of all
Members in order to reflect the aggregate net adjustment that would have
occurred if the Company had recognized Losses equal to the Write-down Amount and
the Losses were allocated under Article 7.

 

If any unit in the Company is transferred in accordance with Section 10.2 of
this Agreement, the transferee shall succeed to the Capital Account of the
transferor to the extent it relates to the transferred unit.

 

The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Treasury
Regulation Section 1.704-1(b), and shall be interpreted and applied in a manner
consistent with the Regulation. If the Manager determines that it is prudent to
modify the manner in which the Capital Accounts, or any debits or credits
thereto, are computed in order to comply with the then existing Treasury
Regulation, the Manager may make the modification, provided that it is not
likely to have a material effect on the amounts distributable to any Member
under Articles 7 and 12 of this Agreement upon the dissolution of the Company.
The Manager shall make any appropriate modification if unanticipated events
might otherwise cause this Agreement not to comply with Treasury Regulation
Section 1.704-1(b) as provided for in Sections 7.7 and 15.4.

 

Capital Contribution means the total investment and contribution to the capital
of the Company made by a Member.

 

Cash for Distribution means that portion of the Cash Flow available for pro-rata
distribution to Members consisting of, to the extent received and available for
distribution, (a) un-amortized Note Investment Cost in accordance with the
Amortization Ratio, (b) 90% of the actual interest income received and (c) 90%
of the Investment Gains received, subject to recovery of unrecovered losses of
Note Investment Cost. Only actual interest income received (versus scheduled)
will be distributed to Members and the Loan Servicer.

 

Cash Flow means for any calendar quarter period the cash funds received by the
Company for that calendar quarter period.

 

Member means a Person who owns one or more units of the member company.

 

Initial Member means BYCX Opportunity Fund I, LLC, Opportunity Fund VI, LLC and
Opportunity Fund VII, LLC

 



19

 

 

Code means the Internal Revenue Code of 1986, as amended from time to time and
corresponding provisions of subsequent revenue laws.

 

Company means 2011-12 Opportunity Fund 6-1, LLC, the Delaware limited liability
company to which this Agreement pertains.

 

Expenses means all expenses in connection with the operation of the Company’s
business, including, but not limited to, all Acquisition Expenses, but
specifically excluding Manager’s office overhead.

 

Fiscal Year means, subject to the provisions of Section 706 of the Code and
Section

9.6.1, (i) the period commencing on the date of formation of the Company and
ending on December 31, 2012 (ii) any subsequent twelve (12) month period
beginning on January 1 and ending on December 31 and (iii) the period commencing
January 1 and ending on the date on which all Company assets are distributed to
the Members under Article 12.

 

Gross Asset Value means, for any Company asset, the following:

 

(a) The initial Gross Asset Value of any Company asset at the time that it is
contributed by a Member to the capital of the Company shall be an amount equal
to the fair market value of the Company asset (without regard to the provisions
of Code Section 7701(g)), as determined by the contributing Member and the
Manager;

 

(b) The Gross Asset Values of all Company assets shall be adjusted, as
determined by the distributed Member and the Manager, to equal their respective
fair market values upon the distribution to a Member by the Company of more than
a de minimis amount of Company assets (other than money), unless all Members
simultaneously receive distributions of undivided units in the distributed
Company assets in proportion to their respective Capital Accounts;

 

(c) The Gross Asset Values of all Company assets shall be adjusted to equal
their respective fair market values (as determined by the Manager, in its
reasonable discretion) upon the termination of the Company for Federal income
tax purposes under Code Section 708(b)(1)(B); and

 

(d) The Gross Asset Value of a Company asset shall be adjusted in the case of a
Write-down of the Company asset in accordance with the provisions of this
Agreement.

 

HSLLC as used in this agreement means Home Servicing, LLC.

 

Investment Gains shall be equal to the amount by which a principal prepayment,
after considering the Amortization Ratio exceeds the Company’s un-amortized Note
Investment Cost on the Mortgage Loans and Land Contracts (after payment of Fund
expenses and fees, except office expenses, which will be paid by the Manager).

 



20

 

 

Investment Manager means the Fund’s Investment Manager is Bayou City
Exploration, Inc., a Nevada corporation (which we refer to as “Manager” or the
Investment Manager”), organized on November 30, 1994. Bayou City’s executive
offices are at 625 Adams Street, Suite 710, Bowling Green, Kentucky 42101.

 

Units means, as the context requires, ownership of equity in the Company that
are (a) issued to Members upon their admission to the Company or (b)transferred
to those who become substituted Members under Section 12.2 hereof.

  

Land Contracts as used in this Agreement are contracts between a buyer and the
Company of a property, wherein the Company holds the title or deed to the
property until all agreed upon payments have been made in full.

 

Delaware Statutes means the Delaware laws with respect to limited liability
companies including the Act, as amended from time to time, unless indicated to
the contrary by the context.

 

Manager means Bayou City Exploration, Inc., a Nevada Corporation, in that
capacity or any Person replacing Bayou City Exploration, Inc. under this
Agreement.

 

Member means a Member or the Initial Member(s).

 

Membership Unit(s) means the entire ownership interest of a Member Company and
its members in the Company at any particular time, including the right of the
Member Company and its members to any and all benefits to which a Member may be
entitled as provided in this Agreement, together with the obligations of the
Member Company and its members to comply with all of the terms and provisions of
this Agreement.

 

Mortgage means the lien(s) created on the Real Property of borrowers securing
their respective obligations to the Company to repay Note Investments, whether
in the form of a deed of trust, mortgage or otherwise.

 

Mortgage Notes means investments of the Member Companies held by the Company
that are notes, debentures, bonds and other evidences of indebtedness or
obligations that are negotiable or non-negotiable and secured or collateralized
by Mortgages.

 

Note Investment(s) means the Mortgage Notes and Land Contracts or an interest in
a Mortgage Note or Land Contract that are held by the Company.

 

Note Investment Cost means the purchase price paid by the Member for the Note
Investment, not including Acquisition Costs and the Transaction Fee.

 

Offering means the offer and sale of units of the Member Companies made under
their Memorandums.

 



21

 

 

Participation Percentage means the percentage that the amount of a Member
Company’s Capital Account apportioned among the members as compared to the
aggregate amount of all such Capital Accounts.

 

Person means any natural person, partnership, corporation, unincorporated
association or other legal entity.

 

Profits and Losses mean, for each Fiscal Year or any other period, an amount
equal to the Company’s taxable income or loss for the Fiscal Year or other given
period, determined in accordance with Code Section 703(a) (for this purpose, all
items of income, gain, loss, or deduction required to be stated separately under
Code Section 703(a) (1) shall be included in taxable income or loss), with the
following adjustments (without duplication):

 

(a) Any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Profits or Losses under this section
shall be added to the taxable income or loss;

 

(b) Any expenditures of the Company described in Section 705(a)(2)(B) of the
Code or treated as Section 705(a)(2)(B) of the Code expenditures under Treasury
Regulation Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in
computing Profits or Losses under this section, shall be subtracted from the
taxable income or loss. If any Company asset has a Gross Asset Value which
differs from its adjusted cost basis, gain or loss resulting from the
disposition of the Company asset shall be computed using the Gross Asset Value
(rather than adjusted cost basis) of the Company asset. Notwithstanding any
other provision of this Section, any items in the nature of income, gain,
expenses or losses, which are specially allocated under Section 7.5.1, 7.5.2 and
7.6, shall not be taken into account in computing Profits or Losses.

 

Real Property means and includes: (a) land and any buildings, structures, and
improvements, and (b) all fixtures, whether in the form of equipment or other
personal property, that is located on or used as part of land.

 

Servicing Fee means a monthly Servicing Fee to HSLLC in an amount equal to (a)
the greater of $30 per month per Mortgage Note and Land Contract or one-twelfth
of 1% of the sum of the unpaid principal balance for all performing Note
Investments during the relevant calendar month plus all cash on hand, plus (b)
for each non-performing Note Investment, if any, $175.00 per month.

 

Super Majority means any group of Members who together hold over 80% of the
total outstanding units of the Company as of a particular date (or if no date is
specified, the first day of the then current calendar month).

 

Treasury Regulations means, except where the context indicates otherwise, the
permanent, temporary, proposed, or proposed and temporary regulations of the
U.S. Department of the Treasury under the Code, as the regulations may be
lawfully changed from time to time.

 



22

 

 

Unit(s) means a Membership Unit.

 

Write-down means a determination by the Manager for a particular Note Investment
or other Company investment (which determination has been verified by the
Company’s accountants as being in conformity with generally accepted accounting
principles) that the fair market value of the investment at the time the
determination is made is less than the amount actually paid or allocated to the
purchase of the investment, which determination shall be made by the Company and
its accountants within thirty (30) days of the end of each calendar quarter and
any Write-down shall be effective on the last day of the relevant calendar
quarter during the term of this Agreement.

 

Write-down Amount means, for any Note Investment or other Company investment,
the amount by which, at the time that a Write-down is determined for the Note
Investment, the amount actually paid or allocated to the purchase of the
investment exceeds its fair market value.

 

 

 

 

 

 

 

 

 



23

 